35 A.3d 1 (2011)
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA, Honorable Chief Justice Ronald D. Castille, Trustee Ad Litem
v.
Jeffrey B. ROTWITT, Obermayer Rebmann Maxwell & Hippel LLP and Deilwydd Property Group FC LLC.
Petition of Obermayer Rebmann Maxwell & Hippel LLP.
No. 171 EM 2011.
Supreme Court of Pennsylvania.
December 9, 2011.

ORDER
PER CURIAM.
AND NOW, this 9th day of December, 2011, the applications for extraordinary relief and for leave to file a reply are DENIED.
Chief Justice CASTILLE did not participate in the consideration or decision of this matter.